DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
1. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
2. The information disclosure statements (IDS) submitted on 9/22/2020 and 12/28/2021 were filed prior to the mailing date of this action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Claim Objections
3. Claims 1, 16 and 17 are objected to because of the following informalities: 
Claim 1, line 8, “acquires a signal from the sensor” should read “acquires [[a]] the signal from the sensor” because “signal” was previously introduced. 
Claim 16, line 5, “a substrate” should read “[[a]] the substrate” because “substrate” was previously introduced. 
Claim 16, line 8, “acquiring a signal” should read “acquiring [[a]] the signal” because “signal” was previously introduced. 
Claim 16, second line from bottom, “a thickness map” should read “[[a]] the thickness map” because “thickness map” was previously introduced. 
Claim 17, line 5, “a substrate” should read “[[a]] the substrate” because “substrate” was previously introduced. 
Claim 17, line 11, “acquiring a signal” should read “acquiring [[a]] the signal” because “signal” was previously introduced. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
4. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7, the claim language recites “calculates a polishing amount of the substrate from a second step earlier than the first step and corresponding to a second orbit of the sensor until the first step, on a basis of the polishing rate profile”. However, it is not precisely clear what the claim language requires. Specifically, it is not precisely clear how the second step can be earlier than the first step, and also correspond to a second orbit. As best understood by the examiner, the first measurements are made in a first orbit. Overall, it is not precisely clear what is required by the claim language due to the inclusion of terms such as “first”, “second” and “earlier”. 
Regarding claim 14, the claim language recites “calculates a thickness at each point of the substrate on a basis of the polishing progress and also an initial thickness and a final thickness of a reference substrate”. However, it is not precisely clear if the initial thickness and final thickness values are inputs into the controller’s calculation for the thickness at each point of the substrate or if the controller is calculating an initial thickness and final thickness of the reference substrate. For purposes of examination, as best understood by the examiner and in order to promote compact prosecution, this limitation is being interpreted to require the controller to calculate a thickness at each point of the substrate and also an initial thickness and a final thickness of a reference substrate. 
Regarding claim 15, the claim language recites “wherein the controller calculates the polishing progress on a basis of a comparison of a signal”. However, claim 14 previously introduces “a signal” from the eddy current sensor. It is not precisely clear if the signal introduced in claim 15 is the same signal or a different signal from the signal introduced in claim 14. 
Claim Rejections - 35 USC § 103
5. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6, 7, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu.
Regarding claim 1, Kobayashi teaches a substrate polishing apparatus (fig. 3) comprising: 
a rotatably configured polishing table (fig. 3, table 30A) provided with a sensor that outputs a signal related to a thickness (spectroscopic film thickness monitor 39); 
a rotatably configured polishing head (fig. 3, structure indicated by element 31A) that faces the polishing table (fig. 3), a substrate being attachable to a face of the polishing head that faces the polishing table (fig. 3, substrate W); and 
a controller (processing unit 45 is being interpreted as the controller), 
wherein the controller 
acquires a signal from the sensor when the sensor passes over a surface to be polished of the substrate (fig. 3, paragraph 0019 of the attached translation), 
specifies an orbit of the sensor with respect to the substrate on a basis of a profile of the signal (Kobayashi teaches a characteristic rotation angle is extracted from the spectrum acquired by the spectroscopic film thickness monitor 39 and associated with position information on the wafer surface (paragraph 0052 of the attached translation). Additionally, for further details of Kobayashi’s teaching, Kobayashi teaches an example of a method of detecting a  scribe line using the spectrum obtained from the in-situ spectroscopic film thickness monitor and determining the rotation angle of the wafer will be described (paragraphs 0055-0061)), 
calculates a thickness of the substrate at each point on the orbit on a basis of the signal (paragraph 0027 of the attached translation). 
Kobayashi does not explicitly teach creates a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor.  
However, Yu teaches chemical mechanical planarization of a semiconductor wafer, wherein signals from the detector directed at the wafer are sent to a computer 80 and the computer analyzes the signals and can use this information to develop a thickness map for evaluating the characteristics of the wafer during the CMP process. This information can then be used to adjust the CMP parameters as required (col. 7, lines 1-5).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Yu to provide creating a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor. Specifically, it would have been obvious to create a thickness map from all of the thickness values acquired by Kobayashi’s sensor as the sensor monitors the wafer thickness during the polishing process. Doing so would allow the information contained in the thickness map to be used to adjust the CMP parameters as required in order to achieve successful processing of the wafer. 
Regarding claim 3, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Yu teaches wherein the sensor is one or a plurality of optical sensors (Kobayashi’s paragraph 0022 of the attached translation).  
Regarding claim 6, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Yu teaches wherein the controller acquires the signal from the sensor while polishing the substrate (Kobayashi’s paragraph 0019 of the attached translation).  
Regarding claim 7, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Yu teaches wherein the controller additionally 
calculates a polishing rate profile of the substrate in a first step corresponding to a first orbit of the sensor (Kobayashi in view of Yu teaches the film thickness value may be converted to a value before polishing from the elapsed time after the start of polishing at each measurement point and the estimated polishing rate (Kobayashi’s paragraph 0077 of the attached translation) As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches the claim limitation), 
calculates a polishing amount of the substrate from a second step earlier than the first step and corresponding to a second orbit of the sensor until the first step, on a basis of the polishing rate profile (Kobayashi teaches converting the film thickness value to a value before polishing from the lapsed time after the start of polishing at each measurement point and the estimated polishing rate (Kobayashi’s paragraph 0077 of the attached translation). As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches the claim limitation), and 
updates the thickness map by subtracting the polishing amount from the thickness map in the second step and adding data about the thickness on the first orbit in the first step to the subtracted thickness map (Kobayashi teaches converting the film thickness value to a value before polishing from the lapsed time after the start of polishing at each measurement point and the estimated polishing rate (Kobayashi’s paragraph 0077 of the attached translation). Additionally, Kobayashi in view of Yu teaches creating a thickness map from all of the thickness values acquired by Kobayashi’s sensor as the sensor monitors the wafer thickness during the polishing process. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches the claim limitation).  
Regarding claim 16, Kobayashi teaches a method of polishing a substrate, executed by a substrate polishing apparatus (fig. 3) provided with 
a rotatably configured polishing table (fig. 3, table 30A) provided with a sensor that outputs a signal related to a thickness (spectroscopic film thickness monitor 39), and 
a rotatably configured polishing head (fig. 3, structure indicated by element 31A) that faces the polishing table (fig. 3), a substrate being attachable to a face of the polishing head that faces the polishing table (fig. 3, substrate W), the method comprising: - 33 – 
acquiring a signal from the sensor when the sensor passes over a surface to be polished of the substrate (fig. 3, paragraph 0019 of the attached translation); 
specifying an orbit of the sensor with respect to the substrate on a basis of a profile of the signal (Kobayashi teaches a characteristic rotation angle is extracted from the spectrum acquired by the spectroscopic film thickness monitor 39 and associated with position information on the wafer surface (paragraph 0052 of the attached translation). Additionally, for further details of Kobayashi’s teaching, Kobayashi teaches an example of a method of detecting a  scribe line using the spectrum obtained from the in-situ spectroscopic film thickness monitor and determining the rotation angle of the wafer will be described (paragraphs 0055-0061)); 
calculating a thickness of the substrate at each point on the orbit on a basis of the signal (paragraph 0027 of the attached translation).  
Kobayashi does not explicitly teach a method of creating a thickness map of a substrate including creating a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor.  
However, Yu teaches chemical mechanical planarization of a semiconductor wafer, wherein signals from the detector directed at the wafer are sent to a computer 80 and the computer analyzes the signals and can use this information to develop a thickness map for evaluating the characteristics of the wafer during the CMP process. This information can then be used to adjust the CMP parameters as required (col. 7, lines 1-5).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Yu to provide a method of creating a thickness map of a substrate including creating a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor. Specifically, it would have been obvious to create a thickness map from all of the thickness values acquired by Kobayashi’s sensor as the sensor monitors the wafer thickness during the polishing process. Doing so would allow the information contained in the thickness map to be used to adjust the CMP parameters as required in order to achieve successful processing of the wafer. 
Regarding claim 17, Kobayashi teaches a method of polishing a substrate, executed by a substrate polishing apparatus (fig. 3) provided with 
a rotatably configured polishing table (fig. 3, table 30A) provided with a sensor that outputs a signal related to a thickness (spectroscopic film thickness monitor 39), and 
a rotatably configured polishing head (fig. 3, structure indicated by element 31A) that faces the polishing table (fig. 3), a substrate being attachable to a face of the polishing head that faces the polishing table (fig. 3, substrate W), the method comprising: 
rotating the polishing table (fig. 3, paragraph 0018 of the attached translation); 
rotating the polishing head having the substrate attached thereto (fig. 3, paragraph 0021 of the attached translation), 
polishing the substrate with the substrate pressed against the polishing table (fig. 3, paragraph 0033 of the attached translation); 
acquiring a signal from the sensor when the sensor passes over a surface to be polished of the substrate (fig. 3, paragraph 0019 of the attached translation); 
specifying an orbit of the sensor with respect to the substrate on a basis of a profile of the signal (Kobayashi teaches a characteristic rotation angle is extracted from the spectrum acquired by the spectroscopic film thickness monitor 39 and associated with position information on the wafer surface (paragraph 0052 of the attached translation). Additionally, for further details of Kobayashi’s teaching, Kobayashi teaches an example of a method of detecting a  scribe line using the spectrum obtained from the in-situ spectroscopic film thickness monitor and determining the rotation angle of the wafer will be described (paragraphs 0055-0061)); 
calculating a thickness of the substrate at each point on the orbit on a basis of the signal (paragraph 0027 of the attached translation). 
 Kobayashi does not explicitly teach creating a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor.
However, Yu teaches chemical mechanical planarization of a semiconductor wafer, wherein signals from the detector directed at the wafer are sent to a computer 80 and the computer analyzes the signals and can use this information to develop a thickness map for evaluating the characteristics of the wafer during the CMP process. This information can then be used to adjust the CMP parameters as required (col. 7, lines 1-5).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Kobayashi to incorporate the teachings of Yu to provide creating a thickness map on a basis of the calculated thickness at each point on a plurality of orbits of the sensor. Specifically, it would have been obvious to create a thickness map from all of the thickness values acquired by Kobayashi’s sensor as the sensor monitors the wafer thickness during the polishing process. Doing so would allow the information contained in the thickness map to be used to adjust the CMP parameters as required in order to achieve successful processing of the wafer. 
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu, as applied to claim 1 above, and further in view of Hanawa et al. (EP 1618991), hereinafter Hanawa.
Regarding claim 2, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Kobayashi in view of Yu does not explicitly teach wherein the sensor is one or a plurality of eddy current sensors.  
However, Hanawa teaches a polishing apparatus (fig. 3) having both an optical monitoring system 140 and an eddy current monitoring system 40. Additionally, Hanawa teaches the optical monitoring system can measure the reflectivity of substantially the same location on the substrate as is being monitored by the eddy current monitoring system (col. 8, lines 49-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kobayashi in view of Yu to incorporate the teachings of Hanawa to provide both an optical sensor and an eddy current sensor in Kobayashi’s, as modified, polishing apparatus. Doing so would allow the strengths of each type of sensor to be utilized throughout different phases of polishing which leads to a more accurate thickness measurement. Both the eddy current sensor and the optical sensor are being interpreted as “the sensor”. 
Regarding claim 4, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Kobayashi in view of Yu does not explicitly teach wherein the sensor is one or a plurality of eddy current sensors and one or a plurality of optical sensors.
However, Hanawa teaches a polishing apparatus (fig. 3) having both an optical monitoring system 140 and an eddy current monitoring system 40. Additionally, Hanawa teaches the optical monitoring system can measure the reflectivity of substantially the same location on the substrate as is being monitored by the eddy current monitoring system (col. 8, lines 49-55). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kobayashi in view of Yu to incorporate the teachings of Hanawa to provide both an optical sensor and an eddy current sensor in Kobayashi’s, as modified, polishing apparatus. Doing so would allow the strengths of each type of sensor to be utilized throughout different phases of polishing which leads to a more accurate thickness measurement. Both the eddy current sensor and the optical sensor are being interpreted as “the sensor”. 
  Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu, as applied to claim 1 above, and further in view of Watanabe et al. (US PGPUB 20150140907), hereinafter Watanabe.
Regarding claim 5, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Additionally, Kobayashi in view of Yu teaches a water polishing step may be provided prior to wafer polishing with slurry to detect the scribe line. Water polishing is a process of polishing a wafer while supplying pure water on the polishing pad instead of slurry, and during the water polishing, polishing of the wafer does not substantially progress (Kobayashi’s paragraph 0068 of the attached translation).
Kobayashi in view of Yu does not explicitly teach wherein the controller acquires the signal from the sensor during a water polishing treatment performed after polishing the substrate.  
However, Watanabe teaches after polishing of the substrate, the pure water is supplied from the pure water supply nozzle onto the polishing pad while the top ring is pressing the substrate against the polishing surface of the polishing pad, thereby removing the polishing liquid from the surface of the substrate [0048].
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kobayashi in view of Yu to incorporate the teachings of Watanabe to provide performing a water polishing step after polishing the substrate, wherein the controller and sensor continues to monitor the substrate. Doing so would remove the polishing liquid from the surface of the substrate, which promotes cleanliness. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu, as applied to claim 1 above, and further in view of Ito et al. (US PGPUB 20160059375), hereinafter Ito.
Regarding claim 9, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. 
Additionally, Kobayashi in view of Yu teaches a threshold is provided for the minimum film thickness of the entire wafer surface to determining the polishing end point (Kobayashi’s paragraph 0065 of the attached translation).
Kobayashi in view of Yu does not explicitly teach wherein the controller additionally 
determines whether or not a desired thickness or a desired thickness profile has been achieved on a basis of the thickness map, and - 31 – 
in a case where the desired thickness or thickness profile has not been achieved, the controller causes the substrate to be repolished using the polishing table and the polishing head, a second polishing table and a second polishing head provided with the substrate polishing apparatus, or a third polishing table and a third polishing head provided with another substrate polishing apparatus different from the substrate polishing apparatus.  
However, Ito teaches a grinding and polishing apparatus wherein if the measured value is greater than a predetermined value and repolishing is required, the workpiece is subjected to repolishing (fig. 4). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kobayashi in view of Yu to incorporate the teachings of Ito to provide wherein the controller additionally determines whether or not a desired thickness has been achieved on a basis of the thickness map, and in a case where the desired thickness has not been achieved, the controller causes the substrate to be repolished using the polishing table and the polishing head. Doing so would promote complete processing of the substrate in order to generate substrates that are at the desired thickness. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu, as applied to claim 1 above, and further in view of Zhang et al. (US PGPUB 20140030956), hereinafter Zhang.
Regarding claim 13, Kobayashi in view of Yu teaches the claimed invention as rejected above in claim 1. Kobayashi in view of Yu does not explicitly teach an airbag configured to adjust a polishing pressure of the substrate, wherein - 32 - the controller additionally controls an internal pressure of the airbag on a basis of the thickness map.  
However, Zhang teaches a polishing apparatus (fig. 1), wherein each carrier head also includes a plurality of independently controllable pressurizable chambers 146 defined by the membrane which can apply independently controllable pressurizes to associated zones on the flexible membrane and thus on the substrate [0029]. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Kobayashi in view of Yu to incorporate the teachings of Zhang to provide an airbag configured to adjust a polishing pressure of the substrate, wherein the controller additionally controls an internal pressure of the airbag on a basis of the thickness map. Specifically, it would have been obvious to include the pressure of the incorporated airbags as parameters when adjusting the CMP parameters as required in order to achieve successful processing of the wafer. Doing so would promote successful processing of the wafer. 
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. (US PGPUB 20140030956), hereinafter Zhang, in view of Hanawa et al. (EP 1618991), hereinafter Hanawa.
Regarding claim 14, Zhang teaches a substrate polishing apparatus (fig. 1) comprising: 
a rotatably configured polishing table (fig. 1, paragraph 0026) provided with an eddy current sensor (paragraph 0033) ; 
a rotatably configured polishing head that faces the polishing table (fig. 1, head 140a, paragraph 0030), a substrate being attachable to a face of the polishing head that faces the polishing table (fig. 1, first substrate 10a); and 
a controller (fig. 1, controller 190), wherein the controller 
acquires a signal from the eddy current sensor when the eddy current sensor passes over a surface to be polished of the substrate (fig. 3a, paragraphs 0037-0038), 
calculates a polishing progress of the substrate on a basis of the signal (figs. 5 and 6, paragraphs 0048 and 0051), and 
calculates the signal at each point of the substrate on a basis of the polishing progress (fig. 6) and also an initial thickness of a reference substrate (Zhang teaches the monitoring system 160 calculates the initial thickness of each substrate before polishing commences. Substrate 10b is being interpreted as a reference substrate. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches this claim limitation).  
Zhang additionally teaches the signal generated by the monitoring system 160 depends on the thickness of the substrate [0037]. Zhang does not explicitly teach the signals processed by the controller are converted to thickness values. 
However, Hanawa teaches a substrate polishing apparatus (fig. 3), wherein the measurements from the monitoring system can be displayed on an output device during polishing to permit the operator of the device to visually monitor the progress of the polishing operation (col. 10, lines 8-11). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Zhang to incorporate the teachings of Hanawa to provide displaying the thickness values of the substrates on an output device during polishing. Doing so would permit the operator of the device to visually monitor the progress of the polishing operation and to quickly notice if the substrates are not properly being processed.  
Zhang in view of Hanawa teaches wherein the controller calculates a thickness at each point of the substrate on a basis of the polishing progress (Zhang in view of Hanawa teaches the thickness values are displayed on an output device during polishing) and also an initial thickness (Zhang in view of Hanawa teaches the monitoring system 160 calculates the initial thickness of each substrate before polishing commences. Substrate 10b is being interpreted as a reference substrate. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches this claim limitation) and a final thickness of a reference substrate (Zhang in view of Hanawa teaches the thickness values are displayed on an output device during polishing. Therefore, the controller calculates and displays the final thicknesses of the substrates. As best understood by the examiner, in light of the above 35 USC 112(b) rejection, the prior art teaches this claim limitation).  
Regarding claim 15, Zhang in view of Hanawa teaches the claimed invention as rejected above in claim 14. Additionally, Zhang in view of Hanawa teaches wherein the controller calculates the polishing progress on a basis of a comparison of a signal from the eddy current sensor acquired while polishing the substrate, a signal from the eddy current sensor with respect to the reference substrate in an initial state, and a signal from the eddy current sensor with respect to the reference substrate in a final state (Zhang in view of Hanawa teaches wherein the controller calculates the polishing progress on a basis of a comparison of a signal from the eddy current sensor acquired while polishing the substrate (Zhang fig. 6), a signal from the eddy current sensor with respect to the reference substrate in the initial state (Zhang in view of Hanawa teaches the monitoring system 160 calculates the initial thickness of each substrate before polishing commences), and a signal from the eddy current sensor with respect to the reference substrate in a final state (Zhang in view of Hanawa teaches the eddy current sensor monitors the substrates throughout polishing, including up to the final state) (As best understood by the examiner, in light of the above 35 USC 112(b) rejections, Zhang in view of Hanawa teaches the claimed invention).  
Allowable Subject Matter
6. Claims 8 and 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, Kobayashi et al. (JP 2015020242), hereinafter Kobayashi, in view of Yu et al. (US Patent 5240552), hereinafter Yu, is the closest prior art reference to the claimed invention but fails to teach or make obvious in combination with the additionally cited prior art the dishing map as particularly claimed in combination with all other elements of claims 1, 4 and 8. 
Claims 10-12 are indicated as allowable for depending from claim 8. 
Conclusion
7. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kobayashi et al. (US PGPUB 20150017887) teaches a polishing apparatus which is very similar to the claimed invention (fig. 20). 
Takahashi (US PGPUB 20130065493) teaches a polishing monitoring method similar to the claimed invention. 
Cherian et al. (US PGPUB 20140242878) teaches a method similar to the claimed invention (fig. 7). 
David et al. (US PGPUB 20070224915) teaches an apparatus similar to the claimed invention (paragraph 0007 and fig. 6A)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A GUMP whose telephone number is (571)272-2172. The examiner can normally be reached Monday- Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.G./Examiner, Art Unit 3723                                                                                                                                                                                                        
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723